DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 09/15/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-20 are currently under examination.
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913.(Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/659,919, filed 04/19/2018, is acknowledged.
Withdrawn Objections/Rejections
The rejection of claims 1-20 under 35 U.S.C. 112(b)  is withdrawn in view of applicant’s arguments (on page 8) and/or amendments removing the conditional term “thereby” between two limitations.
Response to Arguments
Applicant’s responses and arguments filed 09/15/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims to direct the claims to be applied to a human patient, therefore changing the scope of the claim and necessitating new grounds of rejection. The examiner is considering new references for teaching the new amended limitations. 
Applicant argues (on pages 8-9), regarding claims 1, 2, 4, 5, 7, 8, 18 and 19, that the secondary reference Venkatesh does not teach performing MR using 129Xe on a human patient as amended and teach the breathing of hyperpolarized 129Xe in alternate sessions with oxygen for only rodent patient presenting different physiology and providing different physiological responses due to the physiology but also due to the inhalation procedure. Applicant further argues that reference Mischi is directed to measure the perfusion characteristic for injected contrast agent directly within the blood vessel and not by inhalation therefore not suggesting the applicability of the model of Mischi for inhaled contrast agent such as 129Xe.
Since, Applicant has amended the independent claims with subject matter not previously presented for prosecution, The examiner is considering new references for addressing more completely the amended limitations.
In response, the examiner notes that the Applicant did not address the reference of record Driehuys’2003 regarding the application of the technology to the human. Driehuys’2003 teaches the application of his invention to human body in particular to the human brain being perfused by hyperpolarized 129Xe (Fig.8B for the brain perfusion and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment”). 
The examiner agrees with the Applicant that Venkatesh does not specifically teach the application of the 129Xe perfusion in human towards MRI brain imaging. However, Venkatesh does suggest that his technique can be applied to the human brain (p.56 2nd ¶ “Since inhaled xenon is transported from the lungs to other tissues via oxygenated arterial blood, the appropriate T1 is probably 13 s. This should be long enough for HypX-MRI of the brain and other organs, since the transport time is only about 5 s in humans”. The examiner is further introducing new references to address the amended limitation. Regarding the reference Mischi, Mischi is teaching a generic model for describing any pharmacological behavior attached to the passage of a chemical or contrast within a region of interest relating the input function of the concentration of the chemical entering the region of interest and the exiting concentration of the chemical through different path dependent on how many compartment and exit are considered in the kinetic model. Mischi here is teaching to model the concentration of the contrast agent in order to derive the maximum peak and the time wash-in of the contrast agent and the time of wash-out if the totality of the curve is not accessible experimentally. Due to its generic approach, Mischi is still considered as relevant for the present prosecution step.
Therefore, the Applicant’s arguments are found not persuasive and partially moot since the examiner is considering new references to address the amended limitations presenting subject matters not previously prosecuted and changing the scope of the claims.
Regarding claim 18, Applicant is presenting the same arguments than for the previous claim 1. 
The examiner is presenting the same responses than those presented above for claim 1 with considering new grounds of rejections for claim 18.
Regarding the dependent claims 3, 6, 9-17 and 20, Applicant argues the same since the additional reference of record Driehuys’2004 does not cure the deficiency of the parent claims.
In response, since the examiner is considering new references for new grounds of rejections to reject the claims 3, 6, 9-17 and 20, the argument regarding the dependent claims is found moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].

Claims 1, 2, 4, 5, 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Driehuys et al. (USPN 20030064023 A1; Pub.Date 04/03/2003; Fil.Date 09/06/2002) in view of Kilian et al. (2004 Mag. Reson. Med. 51:843-847; Pub.Date 2004) and Nakamura et al. (2005 J. Cereb. Blood Flow Metabol. 25:Supp 1 S326; Pub.Date 2005). 

Regarding claim 1, Driehuys teaches methods and systems for using hyperpolarized Xe-129 for evaluating patient physiological conditions (Title, abstract and [0001] MRI and MR spectroscopy) such as cerebral blood flow ([0033] “FIGS. 8A and 8C illustrate the perfusion signal amplitude data at a plurality of frequencies for the chemical shifts of brain tissue and/or cerebral blood flow shown in FIG. 8B”). Additionally, Driehuys teaches the application of his invention to human body in particular to the human brain being perfused by hyperpolarized 129Xe (Fig.8B for the brain perfusion and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment”) therefore teaching a method for measuring cerebral blood flow of a human patient, the method comprising: 
ventilating the human patient with a gas comprising hyperpolarized xenon gas ([0059] and Fig.5A. 5B, “after inhalation of hyperpolarized 129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300);  
generating an initial magnetic resonance spectra and/or image of brain tissue of the individual at an initial time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching an initial time of acquisition, and Fig.11 step 320/330); then 
generating at least one later magnetic resonance spectra and/or image of the brain tissue at a later time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
Driehuys teaches the determination of the dynamic of the 129Xe concentration within the brain tissue during perfusion and the determination of the CBF using these concentration determinations with time and also measuring concentration of the 129Xe from the beginning to the steady state of the perfusion (Fig.6 with increasing of the concentration within the blood from the beginning to the final stage wherein the concentration variation is constant with time) therefore implicitly measuring the washing time and the washout time wherein the washout time reaches a constant value. Driehuys does not specifically teach comparing a hyperpolarized xenon level in the initial magnetic resonance spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) and calculating cerebral blood flow of the human patent as recited in claim 1.
However, Killian teaches within the same field of endeavor of perfusion of human patient brains with hyperpolarized 129Xe (HpXe) (Title and abstract) to assess the uptake of this compound within the brain tissue using dynamic spectroscopic analysis for the presence of the HpXe (abstract determining the variation of the concentration of HpXe in the considered pixel/voxel by selecting resonance peaks on the spectroscopic signature as parameter of HpXe in the region and p.843 col.2 2nd ¶ using a compartment model for a breath-hold technique wherein the patient inhale the HpXe once and hold breath as breathhold to let the amount of HpXe inhaled to propagate along the blood vessel as a pulse of HpXe and 3rd ¶ 129Xe Uptake Model for determining the HpXe concentration in the blood and the HpXe concentration in the blood in other different compartments) wherein the concentration profiles for HpXe in the white matter and gray matter regions of the brain is compared between experimental data and model data (Fig.3 wherein the comparison between experimental data is performed to fit the model) wherein the model shows the start of the arrival of HpXe in the white and gray matter at time 5s from the inhaling time with wash-in period corresponding to the increasing side of the curve, the wash-out is the decreasing side of the curve as the HpXe is washed by the blood being circulating using equation (4)  therefore when considering the initial time corresponding to the sensitive detection of HpXe initiating the wash-in, the experimental data fitted to the model teach comparing a hyperpolarized xenon level in the initial magnetic resonance spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point and  considering the time when the model or experimental data reach the limit of detectable concentration after the washout teaches determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out)). Additionally, Nakamura teaches within the same field of endeavor of performing NMR spectroscopy of normal patient brain performing the same breath-hold method than Killian method (p.1 ¶ Methods) the determination of the relative cerebral blood flow for each region of the brain using the same model method than that of Killian (p.1 ¶ Introduction with referring to Killian work as (1) and p.2 ¶ Discussion “”the CBF can be estimated from the kinetics of HpXe”) therefore teaching calculating cerebral blood flow of the human patient.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys such that the method further comprises: comparing a hyperpolarized xenon level in the initial magnetic resonance spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) and calculating cerebral blood flow of the human patient, since one of ordinary skill in the art would recognize that analyzing the experimental determination of the HpXe concentrations within the different regions of the brain of the human patient with comparison with a compartment model for characterizing the wash-in and wash-out phases of the HpXe was known in the art as taught by Killian and since deducting the relative cerebral blood flow corresponding to each of the brain region was known in the art as taught by Nakamura. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Driehuys and both Killian and Nakamura teach the analysis of the HpXe concentrations within the brain of an individual such a human patient. The motivation would have been to provide a method for characterizing the cerebral blood vessels for diagnostic purposes, as suggested by Killian (p.847 col.1 1st ¶). 

Regarding the dependent claims 2, 4, 5, 7, 8, all the elements of these claims are instantly disclosed by the teachings of Driehuys, Killian and Nakamura.	
Regarding claim 2, Driehuys teaches a plurality of magnetic resonance spectra and/or images are taken periodically following the initial time point so that a time course of change in hyperpolarized xenon is generated (Figs.5A and 5B wherein the data point is acquired periodically to have a time course of change in Xenon concentration within the tissue and blood).
Regarding claim 4, Driehuys teaches the volume of brain tissue that is being imaged is measured or estimated ([0008] “The signal data can be used to evaluate: (a) the physiology (tissue volume or thickness/width) of a membrane, organ, tissue”).
Regarding claim 5, Driehuys teaches the cerebral blood flow is used for diagnostic purposes ([0008] “the present invention provides methods for screening and/or diagnosing a disorder or disease, and/or methods for monitoring the efficacy of therapeutics administered to subject to treat a disorder or disease” wherein applied for cerebral disease as in [0106]-[0108] “the inventive methods may be used for wide range of diagnostic and evaluative applications, as described herein” and claim 28 and 48 to provide a blood perfusion map of the brain in order to assess the blood brain barrier functionality for diagnosing brain perfusion pathology).
Regarding claim 7, Driehuys teaches the cerebral blood flow-related disorder is selected from the group consisting of Alzheimer's disease (AD), Parkinson's disease and Frontotemporal Dementia ([0108] “The present invention may further be employed for: assessment of cerebral perfusion ... assessment of the relationship between blood metabolites and cerebral perfusion in cerebral ischemia associated with acute liver failure, e.g., for the treatment of Alzheimer's disease”).
 Regarding claim 8, Driehuys teaches as discussed above the hyperpolarized gas is hyperpolarized xenon-129 gas (Title and abstract and [0001]).

Claims 3, 6, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Driehuys et al. (USPN 20030064023 A1; Pub.Date 04/03/2003; Fil.Date 09/06/2002) in view of Kilian et al. (2004 Mag. Reson. Med. 51:843-847; Pub.Date 2004) and Nakamura et al. (2005 J. Cereb. Blood Flow Metabol. 25:Supp 1 S326; Pub.Date 2005) as applied to claims 1 and further in view of Driehuys (USPN 20040247526 A1; Pub.Date 12/09/2004; Fil.Date 01/21/2004) (hereafter Driehuys’2004).
Driehuys, Killian and Nakamura teach a method as set forth above.
Regarding dependent claim 3, Driehuys, Killian and Nakamura do not specifically teach the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds as in claim 3.
However, Driehuys’2004 teaches within the same field of endeavor the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds ([0075] “For example, delaying the signal acquisition to about 10 seconds to 1 minute (typically about 20 seconds to 30 seconds) after administration of the hyperpolarized gas to the subject will allow the hyperpolarized gas in the blood to decay. In certain embodiments, the hyperpolarized gas will naturally decay in blood in about 5-6.4 seconds, while the hyperpolarized gas taken up in certain bio-environments (such as fatty tissue) may be viable or retain a sufficient polarization level to allow for spectroscopic detection for between about 10-60 seconds longer” teaching the necessity to extend the acquisition of data for the brain tissue or fatty tissue to a time course longer than 60 seconds).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys as modified by Killian and Nakamura such that the method further comprises:  the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds, since one of ordinary skill in the art would recognize that extending the time course of perfusion with Xenon gas to more than 60 seconds was known in the art as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to provide a diagnosis directed to the blood barrier pathology of the brain, as suggested by Driehuys’2004 ([0079]-[0080]).
Regarding claim 6, Driehuys, Killian and Nakamura do not specifically teach the cerebral blood flow rate is compared to a value typical for a healthy individual of a similar age, as in claim 6. 
However, Driehuys’2004 teaches within the same field of endeavor of using hyperpolarized Xe-129 for analyzing the physiological state of tissues (Title, abstract) the cerebral blood flow rate is 25compared to a value typical for a healthy individual of a similar age (Fig.7 steps 735-765 with the comparison step 750 and Fig. 8 step 850 with comparing the ratios of peaks within the spectral data sets of the patient, as taught by Driehuys as measuring the cerebral blood flow, with those of a healthy patient wherein the healthy patient is considered as in [0058] as typical within a population segment such as age, gender and/or race, therefore considering the healthy patient with similar age, with a lowering of the blood flow for a vascularized tissue as a sign of an obstruction to the blood flow within the considered tissue as for atherosclerosis [0059] as applied to the brain blood flow in [0079] with “the difference in magnitude of the peak (area under the curve of the spectra peak or associated line shape or the amplitude of the peak) or other quantifiable parameter of the spectral peak or peaks of interest can be used to diagnose or determine the likelihood of a pathological condition under analysis” and [0080] leading to the diagnosis of atherosclerosis with a prognosis of possible stroke event “As mentioned hereinabove, brain spectroscopy is feasible even with inhaled 129Xe because 129Xe easily traverses the blood-brain barrier and blood flows to the brain in quantities sufficient for spectroscopy. FIG. 2 shows spectra taken from a healthy human brain in vivo. Atherosclerosis, as discussed hereinabove, is also of interest in the brain tissue, because it can lead to strokes”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys as modified by Killian and Nakamura such that the method further comprises: comparing the cerebral blood flow rate of the individual to a cerebral blood flow rate of a healthy individual of similar age control, wherein if the cerebral blood flow rate of the individual is statistically lower than the cerebral blood flow rate of the healthy individual of similar age control, the individual is diagnosed with a cerebral blood flow-related disorder, since one of ordinary skill in the art would recognize that comparing spectral peaks between patient and healthy person’s hyperpolarized Xe-129 data sets from MRI/MR spectroscopic analysis considering the population segment of healthy person with similar age was known in the art as taught by Driehuys’2004 and since the analysis of the spectral peaks was also known to provide the cerebral blood flow as taught by Driehuys and the lowering the brain blood flow was also known in the art to diagnose the pathological status of atherosclerosis with possible stroke as prognosis as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to provide a diagnosis directed to the pathology of the brain, as suggested by Driehuys’2004 ([0080]).
Regarding claim 9, Driehuys, Killian and Nakamura do not specifically teach the determined cerebral blood flow rate of the individual is compared to a historical cerebral blood flow rate of the individual taken previously as in claim 9.
However, Driehuys’2004 teaches the determined cerebral blood flow rate of the individual is compared to a historical cerebral blood flow rate of the individual taken previously (abstract, [0011]  “a quantitative analysis of hyperpolarized 129Xe spectra advantageously allows a physician to establish the extent of disease progression” with [0018] “where the pathological condition is a degenerative disease, the stage or progression, remission, or remedial state of the disease can be determined by taking a signal of a dose of hyperpolarized gas administered to a subject in vivo (a) at a first time and (b) at a second subsequent time (such as at selected intervals and/or before and after treatments). As such, the methods of the present invention can be used to monitor the progression of a disease and the efficacy of a treatment regimen”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys as modified by Killian and Nakamura such that the method further comprises: the determined cerebral blood flow rate of the individual is compared to a historical cerebral blood flow rate of the individual taken previously, since one of ordinary skill in the art would recognize that comparing spectral peaks between hyperpolarized Xe-129 data sets from MRI/MR spectroscopic analysis between different times in patient history was known in the art as taught by Driehuys’2004 and since the analysis of the spectral peaks was also known to provide the cerebral blood flow as taught by Driehuys. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to monitor during time the progression of diseases of the brain and the efficacy of treatment during time, as suggested by Driehuys’2004 ([0080])

Regarding independent claim 10, Driehuys teaches methods and systems for using hyperpolarized Xe-129 for evaluating patient physiological conditions (Title, abstract and [0001] MRI and MR spectroscopy) such as cerebral blood flow ([0033] “FIGS. 8A and 8C illustrate the perfusion signal amplitude data at a plurality of frequencies for the chemical shifts of brain tissue and/or cerebral blood flow shown in FIG. 8B”). Additionally, Driehuys teaches the application of his invention to human body in particular to the human brain being perfused by hyperpolarized 129Xe (Fig.8B for the brain perfusion and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” with determination of characteristics as in [0079] related to “Such information can evaluate regional cerebral blood flow, white matter perfusion, gray matter perfusion, demylenation, and hypoxia or stroke”) therefore teaching a method for diagnosing a human patient who is at risk of developing a cerebral blood-flow related disorder for a cerebral blood flow-related disorder comprising: 
ventilating the human patient with a gas comprising hyperpolarized xenon gas ([0059] and Fig.5A. 5B, “after inhalation of hyperpolarized 129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300);  
generating an initial magnetic resonance spectra and/or image of brain tissue of the human patient at an initial time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching an initial time of acquisition, and Fig.11 step 320/330); then 
generating at least one later magnetic resonance spectra and/or image of the brain tissue at a later time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
Driehuys teaches the determination of the dynamic of the 129Xe concentration within the brain tissue during perfusion and the determination of the CBF using these concentration determinations with time and also measuring concentration of the 129Xe from the beginning to the steady state of the perfusion (Fig.6 with increasing of the concentration within the blood from the beginning to the final stage wherein the concentration variation is constant with time) therefore implicitly measuring the washing time and the washout time wherein the washout time reaches a constant value. Driehuys does not specifically teach comparing a hyperpolarized xenon level in the initial magnetic resonance spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) and calculating cerebral blood flow of the human patient and comparing the cerebral blood flow rate of the human patient to a cerebral blood flow rate of a control human of similar age control, wherein if the cerebral blood flow rate of the human patient is statistically lower than the cerebral blood flow rate of the control human of similar age control, the human patient is diagnosed with a cerebral blood flow-related disorder as recited in claim 10.
However, Killian teaches within the same field of endeavor of perfusion of human patient brains with hyperpolarized 129Xe (HpXe) (Title and abstract) to assess the uptake of this compound within the brain tissue using dynamic spectroscopic analysis for the presence of the HpXe (abstract determining the variation of the concentration of HpXe in the considered pixel/voxel by selecting resonance peaks on the spectroscopic signature as parameter of HpXe in the region and p.843 col.2 2nd ¶ using a compartment model for a breath-hold technique wherein the patient inhale the HpXe once and hold breath as breathhold to let the amount of HpXe inhaled to propagate along the blood vessel as a pulse of HpXe and 3rd ¶ 129Xe Uptake Model for determining the HpXe concentration in the blood and the HpXe concentration in the blood in other different compartments) wherein the concentration profiles for HpXe in the white matter and gray matter regions of the brain is compared between experimental data and model data (Fig.3 wherein the comparison between experimental data is performed to fit the model) wherein the model shows the start of the arrival of HpXe in the white and gray matter at time 5s from the inhaling time with wash-in period corresponding to the increasing side of the curve, the wash-out is the decreasing side of the curve as the HpXe is washed by the blood being circulating using equation (4)  therefore when considering the initial time corresponding to the sensitive detection of HpXe initiating the wash-in, the experimental data fitted to the model teach comparing a hyperpolarized xenon level in the initial magnetic resonance spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point and  considering the time when the model or experimental data reach the limit of detectable concentration after the washout teaches determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out)). Additionally, Nakamura teaches within the same field of endeavor of performing NMR spectroscopy of normal patient brain performing the same breath-hold method than Killian method (p.1 ¶ Methods) the determination of the relative cerebral blood flow for each region of the brain using the same model method than that of Killian (p.1 ¶ Introduction with referring to Killian work as (1) and p.2 ¶ Discussion “”the CBF can be estimated from the kinetics of HpXe”) therefore teaching calculating cerebral blood flow of the human patient.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys such that the method further comprises: comparing a hyperpolarized xenon level in the initial magnetic resonance spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) and calculating cerebral blood flow of the human patient, since one of ordinary skill in the art would recognize that analyzing the experimental determination of the HpXe concentrations within the different regions of the brain of the human patient with comparison with a compartment model for characterizing the wash-in and wash-out phases of the HpXe was known in the art as taught by Killian and since deducting the relative cerebral blood flow corresponding to each of the brain region was known in the art as taught by Nakamura. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Driehuys and both Killian and Nakamura teach the analysis of the HpXe concentrations within the brain of an individual such a human patient. The motivation would have been to provide a method for characterizing the cerebral blood vessels for diagnostic purposes, as suggested by Killian (p.847 col.1 1st ¶). 
Driehuys, Killian and Nakamura do not specifically teach comparing the cerebral blood flow rate of the human patient to a cerebral blood flow rate of a control human of similar age control, wherein if the cerebral blood flow rate of the human patient is statistically lower than the cerebral blood flow rate of the control human of similar age control, the human patient is diagnosed with a cerebral blood flow-related disorder as recited in claim 10.
However, Driehuys’2004 teaches within the same field of endeavor of using hyperpolarized Xe-129 for analyzing the physiological state of tissues (Title, abstract) comparing the cerebral blood flow rate of the human patient to a cerebral blood flow rate of a control human of similar age control, wherein if the cerebral blood flow rate of the human patient is statistically lower than the cerebral blood flow rate of the control human of similar age control, the human patient is diagnosed with a cerebral blood flow-related disorder (Fig.7 steps 735-765 with the comparison step 750 and Fig. 8 step 850 with comparing the ratios of peaks within the spectral data sets of the patient, as taught by Driehuys as measuring the cerebral blood flow, with those of a healthy patient wherein the healthy patient is considered as in [0058] as typical within a population segment such as age, gender and/or race, therefore considering the healthy patient with similar age, with a lowering of the blood flow for a vascularized tissue as a sign of an obstruction to the blood flow within the considered tissue as for atherosclerosis [0059] as applied to the brain blood flow in [0079] with “the difference in magnitude of the peak (area under the curve of the spectra peak or associated line shape or the amplitude of the peak) or other quantifiable parameter of the spectral peak or peaks of interest can be used to diagnose or determine the likelihood of a pathological condition under analysis” and [0080] leading to the diagnosis of atherosclerosis with a prognosis of possible stroke event “As mentioned hereinabove, brain spectroscopy is feasible even with inhaled 129Xe because 129Xe easily traverses the blood-brain barrier and blood flows to the brain in quantities sufficient for spectroscopy. FIG. 2 shows spectra taken from a healthy human brain in vivo. Atherosclerosis, as discussed hereinabove, is also of interest in the brain tissue, because it can lead to strokes”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys as modified by Killian and Nakamura such that the method further comprises: comparing the cerebral blood flow rate of the individual to a cerebral blood flow rate of a healthy individual of similar age control, wherein if the cerebral blood flow rate of the individual is statistically lower than the cerebral blood flow rate of the 20healthy individual of similar age control, the individual is diagnosed with a cerebral blood flow-related disorder, since one of ordinary skill in the art would recognize that comparing spectral peaks between patient and healthy person’s hyperpolarized Xe-129 data sets from MRI/MR spectroscopic analysis considering the population segment of healthy person with similar age was known in the art as taught by Driehuys’2004 and since the analysis of the spectral peaks was also known to provide the cerebral blood flow as taught by Driehuys and the lowering the brain blood flow was also known in the art to diagnose the pathological status of atherosclerosis with possible stroke as prognosis as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to ideally provide a diagnosis directed to the pathology of the brain, as suggested by Driehuys ([0080]).

Regarding the dependent claims 11-17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Driehuys, Killian, Nakamura and Driehuys’2004.
Regarding claim 11, Driehuys teaches a plurality of magnetic 15resonance spectra and/or images are taken periodically following the initial time point so that a time course of change in hyperpolarized xenon is generated (Figs.5A and 5B wherein the data point is acquired periodically to have a time course of change in Xenon concentration within the tissue and blood).
Regarding dependent claim 12, Driehuys, Killian, Nakamura do not specifically teach the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds.
However, Driehuys’2004 teaches within the same field of endeavor the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds (   [0075] “For example, delaying the signal acquisition to about 10 seconds to 1 minute (typically about 20 seconds to 30 seconds) after administration of the hyperpolarized gas to the subject will allow the hyperpolarized gas in the blood to decay. In certain embodiments, the hyperpolarized gas will naturally decay in blood in about 5-6.4 seconds, while the hyperpolarized gas taken up in certain bio-environments (such as fatty tissue) may be viable or retain a sufficient polarization level to allow for spectroscopic detection for between about 10-60 seconds longer” teaching the necessity to extend the acquisition of data for the brain tissue or fatty tissue to a time course longer than 60 seconds).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys as modified by Killian, Nakamura and Driehuys’2004 such that the method further comprises: the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds, since one of ordinary skill in the art would recognize that extending the time course of perfusion with Xenon gas to more than 60 seconds was known in the art as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to provide a diagnosis directed to the blood barrier pathology of the brain, as suggested by Driehuys ([0079]-[0080]).
Regarding claim 13, Driehuys teaches the volume of brain tissue that is being imaged is measured or estimated for determining the cerebral blood flow rate ([0008] “The signal data can be used to evaluate: (a) the physiology (tissue volume or thickness/width) of a membrane, organ, tissue” with [0033] and Fig.8B “cerebral blood flow shown in Fig.8B”).
Regarding claims 14 and 15, Driehuys teaches the individual who is at risk of developing a cerebral blood flow-related disorder is an individual who is of an advanced age, or an individual who is showing symptoms of a cerebral blood flow-related disorder wherein the cerebral blood flow-related disorder is selected from the group consisting of Alzheimer's disease (AD), Parkinson's disease and Frontotemporal Dementia ([0108] “The present invention may further be employed for: assessment of cerebral perfusion ... assessment of the relationship between blood metabolites and cerebral perfusion in cerebral ischemia associated with acute liver failure, e.g., for the treatment of Alzheimer's disease” wherein the examiner notes that the Alzheimer disease is related to individuals of an advanced age of 65 years old and older for high risk).
Regarding claim 16, Driehuys teaches as discussed above the hyperpolarized gas is 30hyperpolarized xenon-129 gas (Title and abstract and [0001]).
Regarding claim 17, Driehuys teaches once the individual is diagnosed with a cerebral blood flow-related disorder, appropriate treatments and/or interventions are carried out (Fig.11 and [0083] with step 330 for identification of the cerebral blood flow related disease “The image and/or dynamic data can be evaluated for at least one of ventilated cerebral blood flow, white matter perfusion, gray matter perfusion, demylenation, and hypoxia, or stroke (block 340)” then followed by treatment “A therapeutic agent can be administered to the patient and the step of obtaining the dynamic data sets repeated (block 340) to evaluate the progression of disease, the efficacy of treatment and the like. Of course, the step can be repeated without administering a pharmaceutical or therapeutic agent to monitor disease, or progressive conditions”).

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Driehuys et al. (USPN 20030064023 A1; Pub.Date 04/03/2003; Fil.Date 09/06/2002).
Regarding independent claim 18, Driehuys teaches claim 1 as applied “to a human or animal body to evaluate the efficacy of the drug treatment” ([0020]) therefore also to a non-human test animal therefore teaching methods and systems for using hyperpolarized Xe-129 for evaluating patient physiological conditions (Title, abstract and [0001] MRI and MR spectroscopy) such as cerebral blood flow ([0033] “FIGS. 8A and 8C illustrate the perfusion signal amplitude data at a plurality of frequencies for the chemical shifts of brain tissue and/or cerebral blood flow shown in FIG. 8B”). Additionally, Driehuys teaches the application of his invention to human body in particular to the human brain being perfused by hyperpolarized 129Xe (Fig.8B for the brain perfusion and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment”) therefore teaching a method for determining if a compound of interest alters cerebral blood flow, the method comprising: 
ventilating a non-human test animal with a gas comprising hyperpolarized xenon gas ([0059] and Fig.5A. 5B, “after inhalation of hyperpolarized 129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300);  
generating an initial control magnetic resonance spectra and/or image of brain tissue of the non-human test animal at an initial control time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 321 is importing results for a control time series and  step 333 ad 340 with the analysis of successive data sets with time, therefore teaching an initial time of acquisition, and Fig.11 step 320/330); then 
generating at least one later control magnetic resonance spectra and/or image of the brain tissue at a later time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 321 is importing results for a control time series and  step 333 ad 340  with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
Driehuys teaches the determination of the dynamic of the 129Xe concentration within the brain tissue during perfusion and the determination of the CBF using these concentration determinations with time and also measuring concentration of the 129Xe from the beginning to the steady state of the perfusion (Fig.6 with increasing of the concentration within the blood from the beginning to the final stage wherein the concentration variation is constant with time) therefore implicitly measuring the washing time and the washout time wherein the washout time reaches a constant value. Driehuys teaches therefore comparing a hyperpolarized xenon level in the initial control magnetic resonance spectra and/or image of the brain tissue at the initial control time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later control time point; 
Driehuys teaches also  determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) (Fig.5B with the determination of the curve showing the level/concentration of Xenon increasing as the wash-in or accumulation of Xenon within the tissue and at saturation wherein the slope m of the curve reaches substantially 0 wherein the wash-in rate is equal to the wash-out rate as for no concentration change for the tissue, therefore analyzing the curves as in [0065]-0067] with the time constant associated to the diffusion model teaches determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) with the determination of the characteristics of the dynamic curve);
administering a compound of interest to the non-human test animal and ventilating the non-human test animal with a gas comprising hyperpolarized xenon gas (Fig. 11 step 340 with administer a therapeutic agent and repeat from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized 129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” reading on repeating the previous steps after the administration of the physiological active substance such as [0059] and Fig.5A. 5B, “after inhalation of hyperpolarized 129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300); 
generating an initial test magnetic resonance spectra and/or image of brain tissue of the non-human test animal at an initial test time point (Fig. 11 step 340 after administer a therapeutic agent and repeat from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized 129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” reading on repeating the previous steps after the administration of the physiological active substance such as Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching an initial time of acquisition, and Fig.11 step 320/330); then
generating at least one later test magnetic resonance spectra and/or image of the brain tissue at a later test time point (Fig. 11 step 340 after administering a therapeutic agent and repeating from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized 129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” reading on repeating the previous steps after the administration of the physiological active substance such as Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
comparing a hyperpolarized xenon level in the initial test magnetic resonance spectra and/or image of the brain tissue at the initial test time point to a hyperpolarized xenon level in the at least one later test magnetic resonance spectra and/or image of the brain tissue at the later test time point, (Fig.5A and 5B with the drawing of the level/concentration of Xenon in the different compartments at different times reads on comparing the level/concentration of Xenon respectively in the flowing blood and in the tissue showing the comparison with the initial time at t=0 and the later time at t different from the initial time as determined from the spectral analysis corresponding to the test magnetic resonance spectra as Fig.1),
determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) (Fig.5B with the determination of the curve showing the level/concentration of Xenon increasing as the wash-in or accumulation of Xenon within the tissue and at saturation wherein the slope m of the curve reaches substantially 0 wherein the wash-in rate is equal to the wash-out rate as for no concentration change for the tissue, therefore analyzing the curves as in [0065]-0067] with the time constant associated to the diffusion model teaches determining how long it takes for the hyperpolarized xenon gas to cumulatively dissolve into (wash-in) and exit brain tissues (wash-out) with the determination of the characteristics of the dynamic curve).
comparing the control cerebral blood flow of the non-human test animal to the test cerebral blood flow of the non-human test animal, wherein if the control cerebral blood flow of the non-human test animal and the test cerebral blood flow of the non-human test animal are different, the compound of interest alters cerebral blood flow ([0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized 129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” with [0083] for “monitoring/evaluating the progression of the disease and the efficacy of the therapeutic agent” reading on comparing the cerebral blood flow before and after the administration of the therapeutic agent, with [0069] the measurements of the slope m in Fig. 5A for the bloodstream is “directly proportional to the blood flow rate in ventilated regions of the lung or other regions” and [0072] “the slope of the curve corresponds to the blood flow rate in the blood stream” therefore comparing the dissolved polarized 129Xenon before and after using the concentration curves reads on comparing the cerebral blood flow rates in the blood vessels).
Driehuys teaches the determination of the dynamic of the 129Xe concentration within the brain tissue during perfusion and the determination of the CBF using these concentration determinations with time and also measuring concentration of the 129Xe from the beginning to the steady state of the perfusion (Fig.6 with increasing of the concentration within the blood from the beginning to the final stage wherein the concentration variation is constant with time) therefore measuring the washing time and the washout time wherein the washout time reaches a constant value. 
Driehuys teaches calculating a cerebral blood flow of the non-human animal from the level/concentration dynamic curves for the blood vessels (Fig.8B and [0033] “cerebral blood flow shown in FIG. 8B” teaching the calculation of the cerebral blood flow with regions of the brain). 
Driehuys does not teach the calculation of the cerebral blood flow performed specifically for a test series and a control series for the non-human test animal as in claim 18.
However, Driehuys teaches within the same field of endeavor that monitoring the 129Xe perfusion signal prior and after the injection of a therapeutic agent to a patient (Fig. 11 step 340 with administer a therapeutic agent and repeat from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized 129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment”, therefore teaching the steps for the determination and comparison of the cerebral blood flow before the administration of the therapeutic agent and after the administration of the therapeutic agent) therefore teaching calculating a cerebral blood flow of the non-human animal from the level/concentration dynamic curves for the blood vessels as being performed for a control set corresponding to data prior to the addition of the therapeutic agent and as being performed for a test set corresponding to data after the addition of the therapeutic agent therefore teaching   calculating a control cerebral blood flow of the non-human animal and calculating a test cerebral blood flow of the non-human animal.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys such that the method further comprises: calculating a control cerebral blood flow of the non-human animal and calculating a test cerebral blood flow of the non-human animal, since one of ordinary skill in the art would recognize that generically calculating the cerebral blood flow for a non-human animal was known in the art as taught by Driehuys and since Driehuys also teaches monitoring the blood flow before and after the addition of a therapeutic agent for treatment as known in the art. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the Driehuys teaches the application of the monitoring/comparison of two sets of data from the same subject being subjected or not to a therapeutic treatment. The motivation would have been to check the efficacy of the treatment, as suggested by Driehuys. 
Regarding the dependent claim 19, all the elements of these claims are instantly disclosed by the teachings of Driehuys.	
Regarding claim 19, Driehuys teaches a plurality of magnetic 15resonance spectra and/or images are taken periodically following the initial time point so that a time course of change in hyperpolarized xenon is generated (Figs.5A and 5B wherein the data point is acquired periodically to have a time course of change in Xenon concentration within the tissue and blood).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Driehuys et al. (USPN 20030064023 A1; Pub.Date 04/03/2003; Fil.Date 09/06/2002) as applied to claim 18 and further in view of Driehuys (USPN 20040247526 A1; Pub.Date 12/09/2004; Fil.Date 01/21/2004) (hereafter Driehuys’2004).
Driehuys, Killian and Nakamura teach a method as set forth above.
Regarding dependent claim 20, Driehuys, Killian and Nakamura do not specifically teach the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds as in claims 3 and 20.
However, Driehuys’2004 teaches within the same field of endeavor the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds ([0075] “For example, delaying the signal acquisition to about 10 seconds to 1 minute (typically about 20 seconds to 30 seconds) after administration of the hyperpolarized gas to the subject will allow the hyperpolarized gas in the blood to decay. In certain embodiments, the hyperpolarized gas will naturally decay in blood in about 5-6.4 seconds, while the hyperpolarized gas taken up in certain bio-environments (such as fatty tissue) may be viable or retain a sufficient polarization level to allow for spectroscopic detection for between about 10-60 seconds longer” teaching the necessity to extend the acquisition of data for the brain tissue or fatty tissue to a time course longer than 60 seconds).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Driehuys such that the method further comprises:  the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds, since one of ordinary skill in the art would recognize that extending the time course of perfusion with Xenon gas to more than 60 seconds was known in the art as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to provide a diagnosis directed to the blood barrier pathology of the brain, as suggested by Driehuys’2004 ([0079]-[0080]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793